



Exhibit 10.42
cvshealth.jpg [cvshealth.jpg]


PARTNERSHIP EQUITY PROGRAM
Participant Purchased RSUs, Company Matching RSUs
and Company Matching Option Agreement


AGREEMENT, by and between CVS Health Corporation, a Delaware corporation (the
“Company”), and ______________ (“Participant”), effective on ___________, herein
after known as the “Grant Date” (this “Agreement”).
WHEREAS, Participant has been selected as an Eligible Participant to invest
under the Company's Partnership Equity Program (the “PEP”) and has elected in
the Participant’s Election Form to invest $_________ in the PEP, subject to the
terms and conditions set forth in the PEP and in this Agreement;
WHEREAS, the Company desires to provide Participant with written evidence
acknowledging Participant's investment under the PEP through Participant
Purchased RSUs and the corresponding grant of Company Matching RSUs and a
Company Matching Option under the PEP.
WHEREAS, the provisions of the PEP and the Company's 2017 Incentive Compensation
Plan (the “ICP”) are hereby incorporated by reference and shall have the same
force and effect as though fully set forth herein; Participant hereby
acknowledges that a copy of the PEP and the ICP have been made available to
Participant and agrees to be bound by such provisions (as presently in effect or
hereafter amended); if any provision of this Agreement is inconsistent with a
provision of the PEP or the ICP, the terms of the PEP and/or the ICP, or any
successor thereto, shall control; capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the PEP or the ICP, as the
case may be; and on the Grant Date specified above, the Fair Market Value (the
“FMV”) of a share of CVS Health Common Stock (“Stock”) equals $____ which is the
closing price on such date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:


I. PARTICIPANT PURCHASED RSUs AND COMPANY MATCHING RSUs


(A)    Participant Purchased RSUs. The Company has received from Participant a
completed Participant Election Form authorizing the Company to apply designated
compensation of $________ to the purchase of ________ Participant Purchased RSUs
on the Grant Date under the PEP, and the Company has accordingly credited
Participant’s Account under the PEP with the Participant Purchased RSUs. Except
as provided under Section III of this Agreement, the Participant Purchased RSUs
(including any Participant Purchased RSUs credited to Participant pursuant to
Section I(C)(ii)) shall be fully vested as of the Grant Date and shall settle on
the fifth (5th) anniversary of the Grant Date.
    
(B)    Crediting of Company Matching RSUs. As of the Grant Date, the Company
hereby awards the Participant, subject to the terms and conditions set forth and
incorporated in this Agreement and the PEP, _______ Company Matching RSUs.


(C)
Additional Transactions in Participant Accounts.

(i)
Each Participant Purchased RSU and Company Matching RSU represents a right to a
future payment of one share of Stock, subject to applicable tax withholding.

(ii)
To the extent that dividends are declared and paid on shares of Stock while the
Participant Purchased RSUs and Company Matching RSUs remain outstanding and
prior to a Settlement Date (as defined below), the Company shall credit to
Participant’s Purchased RSU account and Company Matching RSU account (as
applicable) an additional number of Participant Purchased RSUs and Company
Matching RSUs calculated by multiplying (a) the amount of dividend per share of
Stock approved by the Company’s Board of Directors by (b) the number of
Participant Purchased RSUs and Company Matching RSUs held by Participant on the
dividend record date, and dividing the product by (c) the FMV of a share of
Stock on such dividend payment date.

(iii)
Provided, however, that if such dividend is paid prior to the Vesting Date of
Participant Purchased RSUs and/or the Company Matching RSUs, as set forth in
Section I (D) below, Participant shall not be entitled to any



1

--------------------------------------------------------------------------------





payment in respect of such dividend unless Participant is still employed by the
Company on such dividend payment date.
(iv)
Participant hereby agrees that, prior to the Settlement Date, the Company may
withhold from the dividend equivalent amounts described to in Section I(C)(ii)
amounts sufficient to satisfy the applicable tax withholding in respect of such
dividend equivalent payments, as applicable.



(D)    Vesting of Company Matching RSUs. Subject to the terms and conditions of
the PEP and this Agreement, and to Participant’s continued employment through
such date, the Company Matching RSUs, and the dividend equivalent amounts
attributed to same, shall vest on the fifth (5th) anniversary of the Grant Date.


(E)    Settlement of Company Matching RSU.
(i)
A “Settlement Date” shall mean the date shares of Stock are delivered to
Participant pursuant to the PEP and this Agreement.

(ii)
Within fifteen (15) days following the earliest of the fifth (5th) anniversary
of the Grant Date, Participant’s death, or termination of employment without
Cause within the two-year period following a Change in Control, Participant
shall be entitled to receive and the Company shall deliver to Participant the
total number of shares of Stock (giving effect to Sections I(C)(ii) and
I(C)(iv)) underlying the Company Matching RSUs on the Vesting Date set forth
herein, or as soon as administratively practicable, but within 30 days
thereafter, unless delivery of the Shares has been deferred in accordance with
Section I(E)(iii) below (the date of such delivery of the Shares being hereafter
referred to as the “Settlement Date”). Notwithstanding the foregoing, no shares
of Stock shall be delivered upon termination of employment unless such
termination of employment is considered a “separation from service” (within the
meaning given of Treasury Regulation §1.409A-1(h) or successor guidance
thereto).

(iii)
Subject to the rules promulgated by the Committee, the terms of the CVS Health
Deferred Stock Compensation Plan and Section 409A, Participant may elect to
defer settlement of Participant Purchased RSUs or Company Matching RSUs covered
by this Agreement.



II.    COMPANY MATCHING OPTION


(A)    Grant of Option. The Company hereby awards and evidences the grant to
Participant, subject to the terms and conditions incorporated in this Agreement,
the right, and option, to purchase from the Company _______ shares of Stock,
with an exercise price per share of Stock equal to the FMV of a share of Stock
on the Grant Date, such Company Matching Option to be exercised as hereinafter
provided. The Company Matching Option is a nonqualified option as defined in the
ICP.


(B)    Term of Company Matching Option. The term of this Company Matching Option
shall be for a period of ten (10) years from the Grant Date, subject to the
earlier termination of the Company Matching Option, as set forth in the ICP and
in this Agreement.


(C)     Vesting and Exercise of Company Matching Option
(i)
Prior to its expiration or termination, and except as otherwise provided herein,
the Company Matching Option shall vest and may be exercised by Participant,
provided Participant has maintained continuous employment with the Company or a
subsidiary of the Company from the Grant Date until the applicable vesting date,
within the following time limitations:

a.
On or after three (3) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to one-third (1/3) of the shares of
Stock subject to the Company Matching Option;

b.
On or after four (4) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to an aggregate of two-thirds (2/3) of
the shares of Stock subject to the Company Matching Option; and

c.
On or after five (5) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to all of the shares of Stock subject to
the Company Matching Option.

(ii)
The Company Matching Option, subject to the provisions of the ICP, shall be
exercised by submitting a request to exercise to the Company’s stock option
administrator, in accordance with the Company’s current exercise policies and
procedures, specifying the number of shares of Stock to be purchased, which
number may not be less than one hundred (100) shares of Stock (unless the number
of shares of Stock purchased is the total balance which is then exercisable). An
exercise by Participant of all or part of this Company



2

--------------------------------------------------------------------------------





Matching Option shall be effected through the Company’s “cashless exercise”
procedures. Otherwise, at the time of exercise, Participant shall tender to the
Company cash or cash equivalent for the aggregate exercise price of the shares
of Stock Participant has elected to purchase or certificates for shares of Stock
of the Company already owned by Participant for at least six (6) months with an
aggregate FMV at least equal to the aggregate exercise price of the shares of
Stock Participant has elected to purchase, or a combination of the foregoing.


(D)    Company Matching Option Expiration. The Company Matching Option shall be
exercisable only as provided above and shall expire at the close of business on
the tenth (10th) anniversary of its Grant Date or such earlier expiration date
as described in Section III below.


III.    TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL


(A)



(i)
If Participant’s employment with the Company and its subsidiaries terminates
within 24 months of the grant date as a result of the Participant’s voluntary
termination of employment or involuntary termination by the Company or any
subsidiary for Cause, the Participant Purchased RSUs shall be immediately
forfeited as of the termination date.

(ii)
Except as provided in Section III (B)-(F) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all Company Matching RSUs and the Company Matching Option to the
extent not vested as of the termination date in accordance with Sections I(D)
and II(C)(i) above shall be immediately forfeited as of the termination date. To
the extent vested and unexercised as of the termination date, the Company
Matching Option shall be exercisable on or before the ninetieth (90th) day
following the termination date, as long as no government regulations or rules
are violated by such exercise period; provided, however, that the Company
Matching Option shall not be exercisable beyond its original term.



(B)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of death, Company Matching RSUs and the
Company Matching Option not then vested in accordance with Section I(D) and
Section II(C)(i), respectively, will become immediately vested and the Vesting
Date will be the date of death. Participant Purchased RSUs and Company Matching
RSU shall settle as of the date of death and the Company Matching Option shall
be exercisable by the Participant’s Beneficiary during the twelve (12) month
period following the date of death, as long as no government regulations or
rules are violated by such accelerated vesting or exercise period; provided,
however, that no Company Matching Option will be exercisable beyond its original
term.


(C)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, if not defined in such
plan, as defined by the Social Security Administration), the Company Matching
RSUs and the Company Matching Option shall vest on a pro rata basis as follows:
(i)
the total number of Company Matching RSUs vested as of Participant’s employment
termination date (which is the last day that the Participant is employed by the
Company or any subsidiary of the Company) shall be equal to the number of
Company Matching RSUs granted on the Grant Date multiplied by the following
fraction: (A) the numerator shall be the whole number of months elapsed since
the Grant Date and (B) the denominator shall be sixty (60). For purposes of this
calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked. For example, if
the time elapsed between the Grant Date and the Separation Date is eight months
and five days, the numerator in sub-section (A) above shall be nine. Participant
will be responsible for any applicable withholding taxes that may become due as
of Participant’s employment termination date. Any Shares represented by RSUs
that vest under this section shall settle on the Settlement Date that would have
applied under the original schedule set forth in Section I(D) of this PEP
Agreement.

(ii)
the total number of Company Matching Option vested as of Participant’s
employment termination date with respect to the number of shares of Stock
subject to the Company Matching Options, shall be equal to the number of Company
Matching Options granted on the Grant Date multiplied by the following fraction:
(A) the numerator shall be the whole number of months elapsed since the Grant
Date and (B) the denominator shall be sixty (60). For purposes of this
calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked. For example, if
the time elapsed



3

--------------------------------------------------------------------------------





between the Grant Date and the Separation Date is eight months and five days,
the numerator in sub-section (A) above shall be nine.
(iii)
the vested portion of the Company Matching Option shall be exercisable during
the twelve (12) month period following Participant’s employment termination
date, as long as no government regulations or rules are violated by such
accelerated vesting or exercise period; provided, however, that the Company
Matching Option shall not be exercisable beyond its original term.



(D)    Involuntary Termination with Severance. In the event that Participant’s
employment with the Company and any subsidiary of the Company terminates and
Participant receives severance pay pursuant to a written agreement in the form
required by the Company, Participant’s Company Matching RSUs and the Company
Matching Option to the extent not vested at the time of the Participant’s
employment termination date but scheduled to vest during the severance period
specified in the agreement providing for severance pay shall continue to vest
during the severance period and settle in accordance with the schedule set forth
in Section I(D) and Section II(C)(i), respectively, of this Agreement.
Participant will be responsible for any applicable withholding taxes that may
become due as of Participant’s employment termination date. All Company Matching
RSUs and the Company Matching Option to the extent not scheduled to vest during
the specified severance period shall be forfeited as of the Participant’s
employment termination date. Any Shares represented by RSUs that vest under this
section shall settle on the Settlement Date that would have applied under the
original schedule set forth in Section I(D) of this PEP Agreement. During any
severance period, Participant is eligible to receive dividend equivalents on
outstanding RSUs as described in Paragraph I(C)(ii) above. To the extent vested,
the Company Matching Option shall be exercisable on or before the ninetieth
(90th) day following the last day of the severance period, as long as no
government regulations or rules are violated by such continued vesting or
exercise period; provided, however, that the Company Matching Option shall not
be exercisable beyond its original term.


(E)    Retirement. “Qualified Retirement” shall mean termination of employment
on or after attainment of age fifty-five (55) with at least ten (10) years of
continuous service, or attainment of age sixty (60) with at least five (5) years
of continuous service, provided that:  (i) if Participant elects to terminate
his or her employment voluntarily, Participant has provided the Company with at
least twelve (12) months advance notice of his or her retirement date or such
other term of advance notice as is determined by the Chief Human Resources
Officer of the Company; or (ii) if the Company elects to terminate Participant’s
employment, then such termination is without cause.
(i)
In the event Participant’s termination of employment qualifies as a Qualified
Retirement, Participant may exercise the Company Matching Option to the extent
vested as of Participant’s retirement date at any time within two (2) years
after Participant’s retirement date, but not beyond the original term of the
Company Matching Option. To the extent unvested as of the retirement date, the
Company Matching Option shall be forfeited. The Committee shall have the
authority in its sole discretion to make any interpretations, determinations,
and/or take any administrative actions with respect to whether Participant has
experienced a Qualified Retirement.

(ii)
Company Matching RSUs that are unvested as of the Participant’s retirement date
are forfeited as of the retirement date.

(iii)
In the event Participant’s termination of employment qualifies as a Qualified
Retirement and Participant also enters into a severance agreement with the
Company, each portion of a Participant’s Company Matching RSU or Company
Matching Option under this Award shall be entitled to the more favorable
treatment explicitly applicable to such portion of the Participant’s Company
Matching RSU or Company Matching Option under the provisions of Section XIII(F)
of the PEP with respect to the vesting and settlement of the Company Matching
RSUs and the Company Matching Option.

Any Shares represented by RSUs that vest under this section shall settle on the
Settlement Date that would have applied under the original schedule set forth in
Section I(D) of this PEP Agreement.


(F)    The provisions of Section 10 of the ICP, or any successor thereto, shall
apply in the event of a Change in Control.


(G)    For purposes of this Section III, transfer of employment by Participant
from the Company to a subsidiary of the Company, transfer among or between
subsidiaries of the Company, transfer from a subsidiary of the Company to the
Company or any other continuation of employment with the Company or a subsidiary
of the Company after termination by a related entity shall not be treated as
termination of employment.


IV.    NON-COMPETITION. The grant of RSUs pursuant to this Agreement is
expressly subject to and contingent upon the requirement that the Participant
shall have fully executed and delivered to the Company the CVS Health
Corporation


4

--------------------------------------------------------------------------------





Restrictive Covenant Agreement provided by the Company; provided that the
Company in its sole discretion may waive such requirement if Participant is
currently a party to another agreement with the Company setting forth
restrictive covenants, such as non-competition, non-disclosure, and/or
non-solicitation obligations.  The applicable agreement containing the
restrictive covenants the Company requires in connection with this Award,
whether previously executed or required to be executed in connection with this
Award, is hereafter referred to as the “Restrictive Covenant Agreement”.
If the Company intends to require Participant to execute and deliver a new
Restrictive Covenant Agreement in connection with the Award hereunder, the
Company shall provide such Restrictive Covenant Agreement to Participant and
Participant agrees to execute and deliver such agreement by the deadline set
forth by the Company, which shall be no less than ten days from the date it is
provided to Participant.  If Participant is currently subject to a Restrictive
Covenant Agreement, Participant hereby affirms his or her agreement and intent
to be bound by the restrictions in the Restrictive Covenant Agreement and to
comply with all of its provisions. 
Participant agrees that failure to execute and return the Restrictive Covenant
Agreement by the deadline set forth by the Company, if required, shall result in
the immediate and irrevocable forfeiture of the RSU Award hereunder and any
right to receive dividend equivalents or Shares with respect thereto.  Further,
if Participant violates any provision of the applicable Restrictive Covenant
Agreement, any unvested RSUs will be immediately and irrevocably forfeited, and
no payment of any kind, including dividend equivalents or Shares, shall be
payable with respect thereto.  This Section shall not constitute the Company’s
exclusive remedy for Participant’s violation of the Restrictive Covenant
Agreement, and the Company may seek all available legal or equitable remedies in
the event of Participant’s violation or threatened violation of the Restrictive
Covenant Agreement, including injunctive relief.


V.    MISCELLANEOUS.


(A)    Withholding Tax. Participant may be subject to withholding taxes as a
result of the exercise of the Company Matching Option or settlement of
Participant Purchased RSUs or Company Matching RSUs. The number of shares of
Stock to be delivered by the Company to Participant shall be reduced by the
smallest number of shares of Stock having a FMV at least equal to the dollar
amount of federal, state or local tax withholding required to be withheld by the
Company with respect to such exercise or settlement. Any shares of Stock so
withheld or tendered will be valued as of the date they are withheld or
tendered. Participant shall remit to the Company in cash, promptly when the
amount of such tax obligations become determinable, all applicable federal,
state, local and any foreign withholding taxes that result from each exercise of
the Company Matching Option.


(B)    Recoupment. This Award under the ICP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
Participant to immediately repay to the Company the value of any pre-tax
economic benefit that he or she may derive from the Award. By accepting this
Award, Participant acknowledges that the Company’s Recoupment Policy has been
made available for Participant’s reference.


(C)    Certain Terms and Conditions of the PEP. Participant acknowledges and
agrees that the terms and conditions of the PEP preclude all transfers of
Participant Purchased RSUs, all Company Matching RSUs, and the Company Matching
Option, except in limited circumstances in the event of Participant’s death,
impose a risk of forfeiture on Participant Purchased RSUs, Company Matching RSUs
and the Company Matching Option, relieve the Company of certain obligations
unless and until laws and regulations have been complied with, provide for
adjustments to Participant Purchased RSUs, Company Matching RSUs, and the
Company Matching Option upon the occurrence of certain events, and specify the
state law which shall govern this Agreement, without giving effect to principles
of conflict of laws.


(D)    Binding Agreement. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties. In particular,
Participant's heirs, executors, administrators, and successors shall be subject
to the terms and conditions of the PEP, ICP and this Agreement, and the Company
may require any such person to execute an agreement or other documents
acknowledging and agreeing to such terms and conditions as a condition precedent
to any transfer of rights hereunder or shares of Stock issuable under the PEP,
including upon exercise of the Company Matching Option, into the name of any
such person.


(E)    Integration Clause; Amendments to Agreement. This Agreement, together
with the PEP and the ICP, constitutes the entire Agreement between the parties
with respect to the PEP, and supersedes any prior agreements or documents with
respect thereto. This Agreement may be amended, but no amendment or other change
which may impose any additional obligation upon the Company or materially impair
the rights of Participant under the PEP shall be valid unless contained in a
writing signed by the party to be bound thereby.
(F)    Employment. Neither the execution and delivery hereof nor the granting of
the Company Matching RSUs or


5

--------------------------------------------------------------------------------





the Company Matching Option evidenced hereby shall constitute or be evidence of
any agreement or understanding, expressed or implied, on the part of the Company
or its subsidiaries to employ Participant for any specific period.


(G)    Required Acceptance of Award. Acceptance may be submitted either
electronically, if available, or in writing. The Company Matching Option may not
be exercised unless and until the Company has received acceptance by the
Participant of the terms and conditions set forth herein.


(H)    Company Matching RSUs. Neither a Company Matching RSU nor a Participant
Purchased RSU represents an equity interest in the Company and neither carries
any voting rights. Except as otherwise specifically provided herein, Participant
shall have no rights of a shareholder with respect to the RSUs until the related
shares of Stock have been delivered to Participant.


(I)    Section 409A. The Company intends that this Agreement not violate any
applicable provision of, or result in any additional tax or penalty under,
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended, and
that to the extent any provisions of this Agreement do not comply with Code
Section 409A the Company will make such changes in order to comply with Code
Section 409A to the extent it considers reasonable. In all events, the
provisions of CVS Health Corporation’s 409A Universal Definitions Document are
hereby incorporated by reference and to the extent required to avoid a violation
of the applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i)
of the Code, payment of any amounts subject to Section 409A of the Code shall be
delayed until the first business day of the seventh month immediately following
the employment termination date. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to the “termination of employment” (and
corollary terms) shall be construed to refer to “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and Participant, by accepting this
Award, acknowledges that Participant shall be solely responsible for same.


(J)    Notices. Any notice required to be given hereunder to the Company shall
be in writing. If by regular mail, any required notice shall be addressed to:
CVS Health Corporation, Attention: Senior Director, Executive Compensation, One
CVS Drive, Woonsocket, RI 02895. If by electronic mail, any notice required
shall be sent to: equityadministration@cvshealth.com, with “Retirement Notice”
in the subject line. Any notice required to be given hereunder to Participant
shall be addressed to such Participant at the address shown on the records of
the Company, subject to the right of either party hereafter to designate, in
writing, to the other, some other address.


(K)    ACKNOWLEDGEMENT. This Agreement shall be fully effective only upon the
Participant’s formal acceptance of the terms and conditions set forth above as
required by the Company.


CVS HEALTH CORPORATION


By:     /s/ Lisa G. Bisaccia        
         Executive Vice President and
Chief Human Resources Officer
        
Accepted by:    ______________________________
PARTICIPANT NAME
______________________________
EMPLOYEE ID#
______________________________
Date




6